DETAILED ACTION

This Office Action is a response to an amendment filed on 07/28/2022, in which claims 19, 22-27, 30-35, and 37-39 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this application and a copy has been placed of record in the file.

Response to Arguments

Applicant's arguments with respect to claims 19, 22-27, 30-35, and 37-39 have been considered but are not persuasive. 
In regards to claims 19, 27, and 35 applicant argues that Since the number of combined merge candidates added to the merge candidate list is clearly different from the first information indicating the candidate among candidates in the list, Lee cannot possibly teach the limitation first information indicating the candidate among candidates in the list is decoded based on a maximum number of the candidates in the list.
However, examiner respectfully disagrees. In paragraph 333 Lee discloses that “When a plurality of merge candidates are included in the merge candidate, at least one of the plurality of merge candidates may be selected (S2403). In detail, information for specifying one of the plurality of merge candidates may be signaled in a bitstream. As an example, information merge_idx, which indicates an index of one of the merge candidates included in the merge candidate list may be signaled in a bitstream.” Furthermore, paragraph 298 and 303 discloses the process of selecting the merge candidates based on the maximum number of merge candidates. Thus, the argued limitations has been fully disclosed by Lee.

In regards to claims 22 and 30 applicant argues that Lee does not mention the term “sequence” specified in claim 22.
However, examiner respectfully disagrees. It is well known in the art that a bitstream is a sequence of coding information. Furthermore, the argued limitation has been disclosed in paragraph 338. 

In regards to claims 26, 33 and 39 applicant argues that Lee does not disclose the limitations of “the list comprising at least three candidates” and “in selecting the candidate from the candidates of the list, third candidates other than a first candidate and a second candidate among the candidates in the list are excluded from the selecting”.
However, examiner respectfully disagrees. In paragraph 303 Lee discloses the case that the number of candidates are two or more, and paragraph 306 mentions 3 seed vectors. Furthermore, paragraph 337 mentions the possible maximum number of merge candidates that may be included in the list, and one of the possible number of candidates is 3. In addition, as shown in Fig. 27 and explained in paragraph 357, some motion vectors may be deleted from the list. Therefore, all the argued limitation has been fully disclosed by Lee. 

Claims 19, 22-27, 30-35, and 37-39 remain rejected since the system disclosed by the applicant is taught by the prior arts.

Claim Objections

Claims 25, 32, and 38 are objected to because of the following informalities:  
Claim 25, line 5, please correct the word “andin” to “and in”.  
Claim 32, line 4, please correct the word “andin” to “and in”.  
Claim 38, line 5, please correct the word “andin” to “and in”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19, 22-27, 30-35, and 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2021/0337196 A1).

Regarding claim 19, discloses: A decoding method, comprising: 
deriving motion information of a current block (see Lee, paragraph 167); and 
generating a prediction block for a current block using the motion information of the current block (see Lee, paragraph 151 and 178),
the motion information of the current block comprises a motion vector of the current block (see paragraph 179), and 
the motion vector of the current block corresponds to a sum of a motion vector of a candidate in a list and a motion vector difference (see Lee, paragraph 190, adding an affine seed vector difference value to the affine seed vector prediction value) in a case a first prediction mode is determined to be used to generate the prediction block (see Lee, paragraph 161), and 
first information indicating the candidate among candidates in the list is decoded (see Lee, paragraph 333) based on a maximum number of the candidates in the list (see Lee, paragraph 298 and 303). 
Regarding claim 22, discloses: The decoding method of claim 19, wherein second information indicating the candidate among candidates in the list is decoded based on information signaled for a sequence (see Lee, paragraph 187 and 338). 
Regarding claim 23, discloses: The decoding method of claim 19, wherein the list is a merge candidate list, 
selection information is information to indicate a prediction mode for the current block among a plurality of prediction modes using inter prediction (see Lee, paragraph 113) using the merge candidate list (see Lee, paragraph 179), 
a value of the selection information is a first value in a case that the first prediction mode is used (see Lee, paragraph 161 and 166), 
a merge index is decoded in a case that a value of the selection information is the first value (see Lee, paragraph 161, a flag indicating affine motion vector prediction mode is used), and 
the merge index indicates one candidate among candidates in the merge candidate list (see Lee, paragraph 187). 
Regarding claim 24, discloses: The decoding method of claim 23, wherein the number of the candidates is three or more (see Lee, paragraph 200-201). 
Regarding claim 5, discloses: The decoding method of claim 19, wherein the list is a merge candidate list, and
The list comprises at least three candidates (see Lee, paragraph 303, 306, and 337), and in selecting the candidate from the candidates of the list, third candidates other than a first candidate and a second candidate among the candidates in the list are excluded from the selecting (see Lee, paragraph 358 and Fig. 273). 
Regarding claim 26, discloses: The decoding method of claim 20, wherein the first prediction mode uses an indicator representing direction information of the motion vector difference (see Lee, paragraph 192) and an indicator representing distance information of the motion vector difference (see Lee, paragraph 297, POC difference), and 
the direction information of the motion vector difference indicates that the motion vector difference indicates an axis to which the motion vector difference is applied and a sign for the motion vector difference (see Lee, paragraph 192).

Regarding claims 27 and 30-33, claims 27 and 30-33 are drawn to an encoding method having limitations similar to the decoding method claimed in claims 19 and 22-26 treated in the above rejections.  Therefore, method claims 27 and 30-33 correspond to method claims 19 and 22-26 and are rejected for the same reasons of anticipation as used above.

Regarding claims 34-35 and 37-39, claim 34-35 and 37-39 is drawn to a computer readable storage medium having limitations similar to the method claimed in claims 19, 23, and 25-26 treated in the above rejections.  Therefore, computer readable storage medium claims 34-35 and 37-39 correspond to method claims 19, 23, and 25-26 and is rejected for the same reasons of anticipation as used above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483